Appeal from a new sentence of the Supreme Court, Erie County (Mario J. Rossetti, A.J.), rendered April 18, 2005 imposed upon defendant’s conviction of criminal sale of a controlled substance in the first degree. Defendant was resentenced pursuant to the Drug Law Reform Act upon his 1989 conviction.
It is hereby ordered that the sentence so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from two new sentences *1055imposed upon his applications for resentencing under the Drug Law Reform Act ([DLRA] L 2004, ch 738). We conclude that the new sentences imposed by Supreme Court on the class A-I and A-II drug felonies are not unduly harsh or severe and that the court properly refused to resentence defendant on the class B felonies (see People v Butts, 30 AD3d 1013, 1014 [2006]; People v Savage, 29 AD3d 1022, 1024 [2006]; People v Walker, 26 AD3d 676, 677 [2006]; People v Goode, 25 AD3d 723 [2006], lv denied 6 NY3d 848 [2006]). Defendant’s challenges to the severity of the originally-imposed sentences on those class B felonies are not properly raised on these appeals from the new sentences (see L 2004, ch 738, § 23; L 2005, ch 643, § 1). Contrary to the final contention of defendant, we conclude that the court complied with the DLRA and made the appropriate findings of fact, albeit with brevity (see L 2004, ch 738, § 23; L 2005, ch 643, § 1). Present—Gorski, J.E, Fahey, Peradotto, Green and Pine, JJ.